Citation Nr: 0422502	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of both knees.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for left tennis elbow, 
claimed as a left arm disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for sub-deltoid 
bursitis of the left shoulder.

6.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from March 1991 to October 
1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the course of the appeal, the 
veteran moved Arizona.  Therefore, the case has been 
transferred to the RO in Phoenix, Arizona.  In January 2003, 
the veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Phoenix RO.  In July 2003, the 
Board remanded the case to the RO for additional development.  
The case is once again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the Board remanded the veteran's case to the RO 
to obtain additional development.  In particular, the RO was 
instructed to contact the veteran and request that he provide 
the names, addresses, and approximate dates of treatment of 
all healthcare providers who treated any of his claimed 
disabilities.  The RO was also instructed to notify the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA) 
and to schedule the veteran for a VA orthopedic examination 
to determine the nature and severity of his service-connected 
degenerative joint disease of the knees.  Unfortunately, none 
of the requested development has been accomplished because of 
confusion concerning the veteran's whereabouts. 

In a June 2003 letter, the RO notified the veteran of the 
VCAA and of the division of responsibility between the VA and 
himself in obtaining additional evidence in support of his 
claims.  That letter was sent to an address in Arizona.  The 
record also shows that the veteran was unable to attend a VA 
examination scheduled for July 2003 because he was visiting a 
terminally ill brother out of state.  In November 2003, the 
RO notified the veteran that his VA examination had been 
rescheduled for December 2003.  That letter was sent to an 
address in Mississippi.  The veteran failed to report to his 
scheduled examination and did not reply to the RO's request 
for additional information.  

In December 2003, the veteran's mother contacted the RO and 
indicated that the veteran had been picked up by federal 
marshals and was now incarcerated in Arizona.  The RO 
conducted an internet search of the federal prison system but 
was unable to confirm that the veteran had been incarcerated.  
On its own initiative, however, the Board conducted an 
internet search of the Federal Bureau of Prisons and found 
that the veteran was indeed incarcerated in a federal prison 
and had been released on December 12, 2003.   

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that,"[I]n the normal course of events, it is the burden of 
the [claimant] to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  Hyson, at 265.  
However, the Court went on to state that "[i]t is only where 
a file disclosed other possible and plausible addresses that 
an attempt should be made to locate him at the alternate 
known address before finding abandonment of a previously 
adjudicated benefit."  Id. 

In this case, since the record discloses that the veteran was 
incarcerated at the time the RO notified him in November 2003 
of his scheduled VA examination, one more attempt should be 
made to schedule the veteran for an examination.  The RO 
should also contact the veteran and request that he provide 
the names, addresses, and approximate dates of treatment of 
all healthcare providers who treated any of his claimed 
disabilities.  In doing so, the RO should notify the veteran 
of the division of responsibility between the VA and himself 
in obtaining the evidence required to prove his claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all appropriate 
action to determine the veteran's correct 
mailing address, including contacting the 
veteran's mother.  

2.  Thereafter, the RO should contact the 
veteran at his current address and 
request that he provide additional 
information concerning treatment for his 
left shoulder he reported having received 
during service.  He has testified that 
during service he was sent to a civilian 
doctor in Japan and was given treatments 
off base for his left shoulder, and he 
should be requested to identify the name 
of the medical facility or physician, the 
location or address of the facility, and 
the approximate dates of treatment.  With 
any information provided by the veteran, 
the RO should take appropriate action to 
obtain any additional service medical 
records that may be available.  The RO 
should document all actions in this 
regard.

2.  The RO should also request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated any of his claimed disabilities 
at any time since service.  With 
authorization from the veteran, the RO 
should attempt to obtain records 
identified by the veteran.  All actions 
in this regard should be documented fully 
in the claims file.

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and ask that they submit copies 
of the outstanding records.

4.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
severity of the veteran's degenerative 
joint disease of the knees.  All 
indicated studies, including range of 
motion and X-ray studies, should be 
performed.  The examiner should 
specifically determine and describe the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
of each knee.  The examiner should also 
identify any objective evidence of pain 
or functional loss due to pain or pain on 
use of each knee.  Send the claims folder 
to the examiner for review and request 
that it be noted in the examination 
report that the file was available for 
review.

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The veteran should be advised that 
failure to report for a scheduled 
examination may adversely affect 
adjudication of his claim.  38 C.F.R. § 
3.655 (2003).

6.  The RO must review the claims file 
and ensure that all notification and 
development action (including any other 
necessary examinations and medical 
opinions) required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, as well as Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)), 
are fully complied with and satisfied.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




